Title: To James Madison from Alexander Balmain, 4 February 1807
From: Balmain, Alexander
To: Madison, James



Dear Sir
Winchester 4th. February 1807

Permit me to solicit your interest with the President, in favor of Major Edmund Taylor.  His name, I am informed, stands on the list of candidates for an appointment in the land office, in the Western country.  I would not venture to recommend him to you, Sir did I not know him to be a man of real worth.  Honest, virtuous, modest & capable, he served his country, as a lieutenant under General Wayne in several campaigns against the Indians, and distinguished himself, as a good, & a brave officer in some of the bloodiest actions of that dangerous warfare.  And, Sir, (if his personal merit can receive any accession from his being the descendant of a Patriotic family) he is the Son of Mr. Edmund Taylor, and consequently the Grand son of Colo. George Taylor of Orange, whose many Sons, you well know, fought the battles of their country, during the revolutionary war.
I need not say to you, Sir, that his family is numerous & influential in Virginia & Kentuckey, & that his connexions are the firm friends of Mr. Jefferson & yourself; nor, of course, need I add that, in promoting his wishes, you will not only gratify himself, but his & your many friends, whilst you will do what, I am persuaded, will yield you the purest pleasure, you will place in a responsible station, one, in whom, the President of the united States, may, in my judgment, repose the fullest & most entire confidence.  For farther particulars respecting the character, the Situation, & the views of Major Taylor I beg leave to refer you to Judge Thruston a Senator from Kentuckey, who will do me the honor to hand you this.
Lucy joins with me, in tendering to you, & to your lady our best respects.  I have the Honor to be, with the highest consideration, Dear Sir, Your most obedient and very humble servant

Alexr. Balmain

